DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 05/04/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Gardner (reg 58180) on 5/11/22.
 Claims 1, 9 and 17 are amended as follows:

1. 	(Currently Amended) A web server device configured for communicating with a user device over a network via a web page, the web server device comprising: 
a processing device; and 
a non-transitory computer-readable medium comprising instructions that are executable by the processing device to cause the web server device to perform operations, the operations comprising: 
detecting a series of commands received from the user device; 
matching the series of commands to a workflow, which is associated with a particular type of action among multiple types of actions, solely from an identification of a recipient received from the user device and using stored data that associates 
based on the particular type of action, selecting a particular database device among a plurality of database devices from which to obtain data for executing the particular type of action, each database device among the plurality of database devices being associated with a different type of action than another database device among the plurality of database devices; and 
generating, using data obtained from the particular database device, information for a user interface that is displayable by the user device for guiding a user via the web page to input information needed for the particular type of action by (i) preventing the user from entering information on the user interface that is unnecessary for executing the particular type of action Amdt. dated May 4, 2022Response to Office Action of March 10, 2022but that is usable for executing other types of actions and (ii) retaining on the user interface requests for information that is necessary for executing the particular type of action.

9. 	(Currently Amended) A method for communicating with a user device over a network via a web page, the method comprising: 
detecting, by a web server device, a series of commands received from the user device; 
matching the series of commands to a workflow, which is associated with a particular type of action among multiple types of actions, solely from an identification of a recipient received from the user device and using stored data that associates 
based on the particular type of action, selecting a particular database device among a plurality of database devices from which to obtain data for executing the particular type of action, each database device among the plurality of database devices being associated with a different type of action than another database device among the plurality of database devices; and 
generating, using data obtained from the particular database device, information for a user interface that is displayable by the user device for guiding a user via the web page to input information needed for the particular type of action by (i) preventing the user from entering information on the user interface that is unnecessary for executing the particular type of action but that is usable for executing other types of actions and (ii) retaining on the user interface requests for information that is necessary for executing the particular type of action.

17. (Currently Amended) A non-transitory computer-readable medium comprising instructions that are executable by a processing device for performing operations, the operations comprising: 
detecting a series of commands received from a user device; 
matching the series of commands to a workflow, which is associated with a particular type of action among multiple types of actions, solely from an identification of a recipient received from the user device and using stored data that associates 
based on the particular type of action, selecting a particular database device among a plurality of database devices from which to obtain data for executing the particular type of action, each database device among the plurality of database devices being associated with a different type of action than another database device among the plurality of database devices; and 
generating, using data obtained from the particular database device, information for a user interface that is displayable by the user device for guiding a user via a web page to input information needed for the particular type of action by (i) preventing the user from entering information on the user interface that is unnecessary for executing the particular type of action but that is usable for executing other types of actions and (ii) retaining on the user interface requests for information that is necessary for executing the particular type of action.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, 17, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of following limitations as recited in independent Claim 1 (and similarly recited in independent Claims 9 and 17):
“matching the series of commands to a workflow, which is associated with a particular type of action among multiple types of actions, solely from an identification of a recipient received from the user device and using stored data that associates types of actions with a plurality of recipients, the recipient being a person, an entity, or an account of another user other than a user of the user device, the multiple types of actions including transfer money, bill payment, direct deposit, person-to-person payment, and wire transfer”
The primary prior art of record, Dolphin et al (US 2013/0018785), Ellis et al (US 2015/0135607), Kunz et al (US 9965808), Ellis et al (US 2015/0135067) and other prior art of record similarly fail to disclose or suggest the above emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by Claim 1 (and similarly, Claims 10 and 17). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173